The Honorable Jerry Allison State Representative 26 CR 744 Jonesboro, Arkansas 72401-9563
Dear Representative Allison:
This is in response to your request for an opinion on the following three questions:
  1. Can a police officer, and elected constable, driving a municipality police car and wearing a municipality police uniform issue tickets on a highway, in which under the Arkansas Speed Trap law the deputy prosecuting attorney had ordered him to cease issuing tickets on that highway as a municipal police officer?
  2. Does this affect situations in the city limits, out of the city limits, or in the constable's township only?
  3. If the municipal police officer has been ordered to stop patrols and issuing speeding tickets under provisions of the Arkansas Speed Trap law, but continues to do so, are those who were ticketed entitled to a refund?
It has come to our attention that the above questions are now the subject of formal litigation. For that reason, I am unable to issue an opinion regarding the matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine in response to your questions.
The foregoing letter, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh